Opinión disidente emitida por
el Juez Asociado Señor Iri-zarry Yunqué.
San Juan, Puerto Rico, a 15 de mayo de 1978
Para mayo del 1971, en que se comenzaron obras para la ampliación de la Avenida 65 de Infantería en su proyección por la carretera número 3, la demandante era dueña de una edificación de dos plantas radicada en terrenos del Estado Libre Asociado a orillas de dicha carretera. Dedicaba la planta alta a vivienda y el primer piso lo tenía arrendado para un negocio de barra y restaurante. La edificación que-daba a una distancia de 8 a 10 metros de la carretera. La carretera quedaba más alta que la edificación, de 2 a 3 pul-gadas. Una acera separaba la edificación de la referida vía pública.
Al iniciarse las obras en virtud de planos aprobados por la Autoridad de Carreteras se movió gran cantidad de tierra que se amontonó frente a la casa, interrumpiéndose con ello el acceso a la propiedad de la demandante y perjudicándose seriamente el negocio en ella existente. La ampliación llevó el margen de la avenida a sólo 15 pies de la casa y su super-ficie se elevó a alrededor de metro y medio sobre el nivel anterior. Todo ello ocasionaba que las aguas de lluvia discu-rrieran hacia la casa, inundaran el terreno que la circunda y penetraran al primer piso llenándolo de fango y dañando muebles y existencias. Como consecuencia el primer piso *309quedó inutilizado, produciéndose el cierre del negocio de barra y restaurante y la pérdida para la demandante de las rentas que percibía.
Ante la negativa de la Autoridad a compensarla, la de-mandante instó acción judicial en su contra. Alegó negligen-cia causante de daños y además la toma de su propiedad sin el debido proceso de ley. El tribunal de instancia falló a su favor y condenó a la Autoridad de Carreteras a pagarle $7,650.00 por las rentas dejadas de percibir y $1,000.00 por pérdida de equipo. La Autoridad ha recurrido y decidimos revisar. Habiéndose realizado las obras conforme a planos aprobados por la Autoridad de Carreteras, y no habiéndose establecido que ésta incurriera en culpa o negligencia, no pro-cedía la demanda como una acción ex delicto. El Art. 488 del Código Civil(1) en que basó su sentencia el tribunal de ins-tancia tampoco es de aplicación. Sin embargo, la demandante alegó y probó hechos que justificaban una sentencia a su favor bajo la acción de expropiación inversa, cuyos alcances pasamos a exponer.
El Art. 488 del Código Civil establece una servidumbre legal que obliga al predio sirviente a recibir las aguas que naturalmente discurran desde el predio superior, y prohíbe al dueño del predio dominante hacer obras que la agraven, como también prohíbe al dueño del predio inferior a realizar obras que la impidan. Sin embargo, aquí no se puede invocar la existencia de una servidumbre bajo este artículo porque tanto el predio superior como el inferior pertenecen al mismo dueño, que es el Estado. (2) “La servidumbre es un gravamen *310impuesto sobre un inmueble en beneficio de otro perteneciente a distinto dueño.”, dice el Art. 465 del Código Civil, 31 L.P.R.A. see. 1631. La demandante era dueña de la edifica-ción enclavada en el predio inferior, mas no del predio.
A pesar de que no fue considerado por el tribunal de ins-tancia ni se discute en los alegatos de las partes, de hecho la demandante invocó el derecho a la expropiación forzosa inversa cuando en su demanda alegó específicamente que las actuaciones de la demandada “constituyen además una toma de la propiedad sin el debido procedimiento de ley.”
La figura jurídica conocida por expropiación forzosa in-versa no es novel en esta jurisdicción. Véanse E.L.A. v. Northwestern Const., Inc., 103 D.P.R. 377 (1975); Planta de Cal Hicaco v. Tribunal Superior, 103 D.P.R. 385 (1975); Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975); Heftier International, Inc. v. Junta de Planificación, 99 D.P.R. 467 (1970). Tiene base constitucional en el derecho reconocido de todo ser humano, entre otros dere-chos fundamentales, al disfrute de la propiedad!3) y halla fundamento adicional en la See. 9 del Art. II de la Constitu-ción, infra, en cuanto prohíbe que se tome o perjudique la propiedad privada para uso público sin que medie una justa compensación. Dijimos en Heftler International, Inc., supra, pág. 474: *311nadie será privado de su propiedad sin el debido procedimiento de ley y sin haber mediado compensación.”
*310“La acción de ‘expropiación inversa’ tiene el proposito de servir de protección a los propietarios para que el Estado cum-pla con las disposiciones constitucionales garantizando que
*311No hace falta una ley específica para que la acción de expropiación forzosa inversa pueda ser ejercitada. Esta ac-ción, por emanar de derechos constitucionalmente reconoci-dos, es por su naturaleza auto ejercí table, como son auto ejercitables todos los derechos constitucionales. Véanse E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975); Alberto Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964).
No puede tampoco aducirse en contra de su ejercicio en el caso ante nos que por no ser parte el Estado la acción resulta inoperante. La demandada en este caso — Autoridad de Ca-rreteras — es “un cuerpo corporativo y político en forma de corporación pública e instrumentalidad gubernamental del Estado Libre Asociado” — 9 L.P.R.A. see. 2002 — con poder para “[ajdquirir cualquier propiedad o interés sobre la misma en cualquier forma legal, incluyendo, sin que ello im-plique una limitación, la adquisición mediante compra, bien sea por acuerdo o a través del ejercicio del poder de expro-piación forzosa.” 9 L.P.R.A. see. 2004(i). (Énfasis nuestro.) Además, la Carta de Derechos limita por igual al Estado y a sus corporaciones públicas. Estas son el Estado tanto como lo es el Gobierno. Señalamos en C.R.U.V. v. Peña Ubiles, 95 D.P.R. 311, 316 (1967), en que se trataba, como aquí, de una corporación pública, que ésta está limitada por las dis-posiciones de la Constitución. Citamos de la opinión concu-rrente del Juez Douglas en Thorpe v. Housing Authority, 386 U.S. 670 (1967), la razón para ello: “Porque estamos tratando con un gobierno, y las actuaciones de un gobierno están siempre circunscritas por la Carta de Derechos y la Enmienda 14.”
La jurisprudencia sentada por los tribunales estatales de última instancia reconoce la procedencia de la acción de ex-propiación forzosa inversa ante situaciones de hechos como la *312aquí presente. Allá se la denomina inverse condemnation. Así, en Kendry v. State Road Department, 213 So.2d 23 (Florida, 1968), se resolvió que al ampliarse una carretera estatal y aumentarse su elevación y ocasionar con ello que las aguas pluviales fluyeran hacia los terrenos privados e inutili-zaran las residencias que en ellos había se agravó la servi-dumbre legal existente a favor del Estado y ello constituyó una toma de la propiedad privada que daba derecho a sus propietarios, bajo la Constitución del Estado, a instar la ac-ción de expropiación inversa. Véanse, además, sobre la pro-cedencia de esta acción, Masley v. City of Lorain, 358 N.E.2d 596 (Ohio, 1976), y Albers v. County of Los Angeles, 398 P.2d 129 (Cal., 1965). Se resolvió en este último caso, frente a una disposición constitucional como la del Art. II, Sec. 9 de la nuestra, que el derecho del propietario a ejercitar dicha acción no depende de que el daño causado por la mejora pública sea o no previsible.
La acción de expropiación inversa, de raíces constitucio-nales como hemos señalado, no constituye una acción ex de-licto ni es una acción ex contractu. Véase 3 Nichols, On Eminent Domain, 3ra. ed. 1974, sec. 8.1 [4], pág. 18-15. Una acción meramente negligente o culposa no da lugar al ejer-cicio de la expropiación inversa. Barer, Comment: Distinguishing Eminent Domain from Police Power and Tort, 38 Wash. L. Rev. 607, 624 (1963). La acción por daños requiere la existencia de culpa o negligencia y relación causal entre ella y el daño. Se requiere un deber de previsibilidad que no se cumpla y que por ello se cause daño. Torres Trumbull v. Pesquera, 97 D.P.R. 338, 343-344 (1969); Rivera v. Maryland Casualty Co., 96 D.P.R. 807, 810-811 (1968).
La procedencia de la acción de expropiación inversa no depende de que haya habido un acto u omisión culposo o negligent e ni de la existencia de un deber de previsibilidad. Man-delker, Inverse Condemnation: The Constitutional Limits of Public Responsibility, 1966 Wis. L. Rev. 3, 32-38; Albers v.
*313County of Los Angeles, supra. Puede o no haberse actuado culposa o negligentemente y proceder la acción de expropia-ción inversa. Basta que el daño ocasionado a la propiedad privada sea consecuencia de una obra pública realizada se-gún planificada — Barer, supra, págs. 623-625; Van Alstyne, Inverse Condemnation: Unintended Physical Damage, 20 Hastings L.J. 431, 438-440 (1969); House v. Los Angeles County Flood Control Dist., 153 P.2d 950, 953-954 (1944); Bauer v. Ventura County, 289 P.2d 1, 7 (1955); Clement v. State Reclamation Board, 220 P.2d 897, 905 (1950) — pero el daño debe ser de tal naturaleza sustancial que equivalga a una toma de la propiedad o a un perjuicio que prive al dueño de su uso y disfrute. 2 Nichols, supra, sec. 6.1 [1], págs. 6-8, 6-11, 6-12. Tal privación, a diferencia de la acción por daños, debe surgir de una condición que cause un daño permanente y no meras molestias o inconvenientes. Mandelker, supra, pág. 25; 2A Nichols, On Eminent Domain (ed. 1974), sec. 6.441, pág. 6-152. La obra pública debe, por supuesto, ser realizada por autoridad del Estado o de una agencia con poder para instar la acción de expropiación forzosa. Feder & Wieland, Inverse Condemnation — A Viable Alternative, 51 Denver L.J. 529, 533 (1974).
En resumen, procede la acción de expropiación inversa si concurren los siguientes requisitos:
(1) la realización de una obra pública conforme a planes adoptados por el Estado o por una agencia del Estado que tenga el poder de instar la acción de expropiación forzosa;
(2) la invasión física de una propiedad privada o de los derechos o intereses sobre ella durante la realización de la obra pública o como consecuencia de la misma; y
(3) que dicha invasión sea de tal naturaleza que equivalga a una toma de la propiedad, o la perjudique de tal manera que equivalga a una privación substancial y permanente de su uso y disfrute.
Los hechos ante nuestra consideración cumplen todos dichos requisitos y justifican que en el ejercicio de la acción *314de expropiación inversa se cumpla el mandato constitucional de compensar a la demandante. Veamos cuál debe ser la com-pensación.
El precepto constitucional que da base al ejercicio de esta acción prohíbe que se tome o se ‘perjudique la propiedad para uso público sin una justa compensación. La compensación a pagarse ha de depender, por tanto, de si ha habido una toma de la propiedad, o un perjuicio a la propiedad, o ambas cosas. Si la intervención del Estado o de su agencia o corporación pública que da margen al ejercicio de la expropiación inversa equivale a una toma de la propiedad, la compensación debe determinarse a base de su valor en el mercado en el momento en que la autoridad expropiante ocupa la propiedad. Planta de Cal Hicaco v. Tribunal Superior, 103 D.P.R. 385, 387 (1975); E.L.A. v. Northwestern Const, Inc., 103 D.P.R. 377, 382 (1975). En este supuesto y para fines de la compensa-ción. el efecto de la expropiación inversa es como si se tra-tara de una expropiación directa. Aplicaría por tanto la regla de que la compensación se determina a base del valor en el mercado de la propiedad, 32 L.P.R.A. see. 2915, (4) cuando el Estado o dicha agencia ocupa físicamente la propiedad que es cuando de hecho ocurre la toma. Planta de Cal Hicaco v. Tribunal Superior, supra; E.L.A. v. Northwestern Const, Inc., supra; E.L.A. v. Fonalledas Córdova, 84 D.P.R. 573 (1962); 4 Nichols, obra citada, secs. 12.2, 12.23, págs. 12-52, 12-98.
La compensación correspondiente a perjuicios a la propie-dad ha de determinarse, cuando no ha habido una toma de la misma, a base de su depreciación, es decir, la diferencia en su valor como consecuencia del perjuicio. 4A Nichols, obra citada, sec. 14.1 [1], págs. 14-19-14-21.
*315Aparte del valor de la propiedad, la ley contempla, como parte de la justa compensación, que se abonen intereses al propietario sobre la diferencia entre la cantidad consignada al instarse la acción por el Estado o la agencia expropiante, y la cantidad que el tribunal finalmente determine que es el justo valor de la propiedad. Así lo dispone la Sec. 5(a) de la Ley de Expropiaciones, 32 L.P.R.A. see. 2907, en su se-gundo párrafo. (5) Esto es así porque conforme a la citada ley, al tiempo de instarse por la parte expropiante la declara-ción de adquisición viene obligada a depositar en el tribunal, para beneficio de quienes tengan derecho a ello, “la cantidad estimada como compensación” según especificada en la decla-ración, sin perjuicio de que el dueño y personas con interés en la propiedad expropiada puedan retirar lo consignado, *316aunque no estén conformes con que represente el justo valor de la propiedad, y litigar por la diferencia a que crean tener derecho. Véanse las Secs. 5(a) y 5 (b) de la Ley, 32 L.P.R.A. sees. 2907 y 2908.
Aplicando estas medidas que, según se ha expresado, van dirigidas a garantizar una justa compensación, es razonable que cuando se ejercita la expropiación inversa, la sentencia que finalmente recaiga a favor del propietario actor disponga el pago de intereses sobre la cantidad que se adjudique como justo valor, computados desde la fecha en que fue efectiva la incautación de la propiedad, es decir, la fecha en que ocurrió la perturbación equivalente a una toma de facto de la propie-dad, hasta la fecha en que se efectúe el pago.
En adición al valor de la propiedad, o su depreciación según fuere el caso, y los intereses, la jurisprudencia ha re-conocido que ciertos daños incidentales a la expropiación— directa o invera — son también compensables. Así, en Jacksonville Expressway Authority v. Henry G. Du Pree Co., 108 So.2d 289 (1958), para ejemplo, se compensó por gastos de mudanza. Y en Luber v. Milwaukee County, 177 N.W.2d 380 (1970), se compensó por rentas dejadas de ganar mientras estuvo pendiente el procedimiento de expropiación. Véanse el comentario Compensation for Lost Rents, 1971 Wis. L. Rev. 657, 661; 3 Nichols, sec. 8.6, pág. 44; 2 Nichols, sec. 6.39, pág. 6-122. En City of Three Forks v. State Highway Commission, 480 P.2d 826 (Montana, 1971) se justificó la con-cesión de tales daños, particularmente en un caso de expro-piación inversa, a base de una disposición de la Constitución del Estado que requiere que se pague la justa compensación al dueño de la propiedad o se consigne en corte su importe antes de que la propiedad se tome.
En nuestra jurisdicción hemos reconocido el derecho a compensación por la depreciación resultante en el valor del remanente de una finca cuando parte de ella ha sido expro-piada. E.L.A. v. Fonalledas Córdova, supra; E.L.A. v. Bravo, *31779 D.P.R. 779 (1956); Pueblo v. Sucn. Rabell, 72 D.P.R. 574 (1951). En Pueblo v. Soc. Agríc. Mario Mercado e Hijos, 72 D.P.R. 792 (1951), reconocimos el derecho a compensación por el costo de remover maquinarias adheridas al inmueble expropiado. Véanse además, Pueblo v. García, 66 D.P.R. 504 (1946); Municipio de Carolina v. Saldaña, 17 D.P.R. 512 (1911); Junta Escolar v. Saldaña, 14 D.P.R. 348 (1908). (5)
En el caso ante nuestra consideración, como hemos visto, la compensación concedida por el tribunal de instancia, que no consideró la acción como una de expropiación inversa, se limitó a las rentas del arrendamiento, que estimó en $7,650.00, y $1,000.00 por pérdida de equipo. Es de notar que en un procedimiento aparte, estando pendiente la presente acción ante el tribunal de instancia, la Autoridad de Carre-teras inició la acción de expropiación forzosa contra la aquí recurrida, que culminó en un convenio suscrito entre ambas partes mediante documento fechado el 17 de noviembre de 1975, que obra en autos. Se convino por las partes que la Autoridad depositaría en el Tribunal Superior, Sala de Ex-propiaciones, la cantidad de $28,660.00 como la “justa y razonable compensación por la propiedad antes descrita.” La propiedad descrita en el documento es la estructura de dos plantas a que hemos hecho referencia. Veamos como todo ello afecta la disposición final del caso.
La concesión de cánones' de arrendamiento no ganados como consecuencia de la expropiación no procede de ordinario cuando se insta la acción directa de expropiación forzosa. *318Pueblo v. McCormick, Alcaide & Co., 78 D.P.R. 940 (1956). Aquí se trataba de un arrendamiento a término. Por excep-ción, se ha reconocido el derecho a compensación por dichos cánones cuando debido a la inminencia de una acción de ex-propiación forzosa que no se materializó hasta cerca de tres años más tarde, el dueño de la propiedad expropiada perdió de ganar las rentas de un contrato de arrendamiento que no fuera renovado por el arrendatario. Luber v. Milwaukee County, supra. La situación ante nos es distinta. En primer lugar, no se trataba aquí de un contrato a término y por tanto la determinación de los cánones que la demandante dejó de ganar es especulativa. En segundo lugar, hemos señalado el derecho de la demandante a intereses sobre el justo valor que su propiedad tenía al ocurrir la incautación de hecho. Hemos señalado, además, que dichos intereses forman parte de la justa compensación. Y aquí la demandante ya convino en recibir $28,660 como “justa y razonable compensación” por su propiedad, lo que necesariamente incluye tales inte-reses.
Por otra parte, el convenio suscrito entre la demandante y la Autoridad se refiere a la justa y razonable compensación por la propiedad allí descrita, que es la casa de dos plantas. No se menciona la pérdida de equipo, que el tribunal de ins-tancia valoró en $1,000. La demandante tiene derecho a esta partida, considerada como daños incidentales a la expropia-ción.
Por las razones expresadas, y habiéndose acordado entre las partes la justa y razonable compensación por la propie-dad expropiada, modificaría la sentencia recurrida para re-conocer como única cantidad que resta por pagar a la recu-rrida los $1,000 por pérdida de equipo. Así modificada con-firmaría la sentencia.

(1)31 L.P.E.A. see. 1711, dispone:
“Los predios inferiores están sujetos a recibir las aguas que natural-mente y sin obra del hombre descienden de los predios superiores, así como la tierra o piedra que arrastran en su curso.
“Ni el dueño del predio inferior puede hacer obras que impidan esta servidumbre, ni el del superior obras que la agraven.”


(2) Plano original del Proyecto de Obras Públicas, del 21 de abril de 1953 (Exhibit 3 de la demandada) y Certificado del Departamento de *310Transportación y Obras Públicas de 1ro. de noviembre de 1974 (Exhibit 10 de la demandada).


(3) Dice la Carta de Derechos en su Art. II, Sec. 7:
“Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obligaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo.”


(4)En lo pertinente, dicha disposición es como sigue:
“En el caso de compra o expropiación forzosa de la propiedad particular para fines de utilidad pública o beneficio social, la indemnización deberá basarse en el valor razonable en el mercado de tal propiedad . . . .”


(5) Dicho segundo párrafo dice:
“Tan pronto se radique tal declaración de adquisición y entrega y se haga el depósito en la corte, para beneficio y uso de la persona o personas naturales o jurídicas que tengan derecho al mismo, de la cantidad estimada como compensación y especificada en la declaración, el título absoluto de dominio de dicha propiedad, o cualquier derecho o interés menor en la misma según quede especificado en la declaración, quedará investido en el Estado Libre Asociado de Puerto Rico o Gobierno Estadual, o en la agencia o instrumentalidad del Estado Libre Asociado de Puerto Rico que hubiere requerido la expropiación, o en el de la entidad demandante o peticionaria que no fuere el Estado Libre Asociado de Puerto Rico, y tal propiedad deberá considerarse como expropiada y adquirida para el uso del Estado Libre Asociado de Puerto Rico o Gobierno Estadual, o de la agencia o ins-trumentalidad gubernativa del Estado Libre Asociado de Puerto Rico que hubiere requerido la expropiación, o de la correspondiente Autoridad de Hogares, o del municipio en cuestión o del Gobierno de la Capital, según fuere el caso, y el derecho a justa compensación por la misma quedará in-vestido en la persona o personas a quienes corresponda; y dicha compensa-ción deberá determinarse y adjudicarse en dicho procedimiento, y decre-tarse por la sentencia que recaiga en el mismo, debiendo la sentencia in-cluir como parte de la justa compensación concedida, intereses al tipo anual de seis (6) por ciento sobre la cantidad finalmente concedida como valor de la propiedad a contar desde la fecha de la adquisición, y desde dicha fecha hasta la fecha del pago; pero los intereses no deberán concederse sobre aquella parte de dicha cantidad que haya sido depositada y pagada en la corte. Ninguna cantidad así depositada y pagada estará sujeta a cargo alguno por concepto de comisión, depósito o custodia.” (Énfasis suplido.)
La Sec. 5(b), 32 L.P.R.A. see. 2908, contiene una disposición repetitiva de la obligación al pagar dichos intereses.


(5) Nuestras más recientes decisiones en Texaco, Inc. v. Srio. de Obras Públicas, 85 D.P.R. 712 (1962) y E.L.A. v. Rodríguez, 103 D.P.R. 636 (1975), no constituyen un viraje en torno a estas doctrinas. En estos casos reconocimos el derecho a compensación por la privación de accesos, mas no cuando una obra pública obliga a variar éstos. Lo resuelto en estos casos está en consonancia con el principio expuesto en esta opinión de que meras inconveniencias o molestias no son compensables y que para que se justi-fique compensar, en una acción de expropiación inversa, el perjuicio a la propiedad ha de ser de tal naturaleza que equivalga a una privación del uso y disfrute de la propiedad.